                                     Case 3:19-cv-03425-JST Document 38 Filed 08/07/19 Page 1 of 9



                                1   FABIO E. MARINO (SBN 183825)
                                    fmarino@polsinelli.com
                                2   POLSINELLI LLP
                                    1661 Page Mill Road, Suite A
                                3   Palo Alto, CA 94304
                                    T: 650-461-7700
                                4   F: 650-461-7701
                                5   Phillip Zeeck (Admitted PHV)
                                    pzeeck@polsinelli.com
                                6   POLSINELLI PC
                                    900 West 48th Place, Ste. 900
                                7   Kansas City, MO 64112
                                    T: 816-753-1000
                                8   F: 816-753-1536
                                9   Attorneys for Defendants
                                    Ryan Hunt and Alen Hundur
                               10
                               11                               UNITED STATES DISTRICT COURT
                               12                              NORTHERN DISTRICT OF CALIFORNIA
                               13                                   SAN FRANCISCO DIVISION
                               14
                               15   NIANTIC, INC.,                                 Case No. 3:19-cv-03425 JST
1661 Page Mill Road, Suite A




                               16                 Plaintiff,                       DEFENDANT RYAN HUNT AND ALEN
    Palo Alto, CA 94304




                                                                                   HUNDUR REPLY IN SUPPORT OF ITS
      (650) 461-7700
       Polsinelli LLP




                               17          v.                                      MOTION TO DISMISS
                               18   GLOBAL++, et al.,
                                                                                   Date:     September 11, 2019
                               19                 Defendants.                      Time:     2:00 P.M.
                                                                                   Ctrm:     6, 2nd Floor
                               20                                                  Judge:    Honorable Jon S. Tigar
                               21                                                  Date Action Filed: June 14, 2019
                               22

                               23

                               24

                               25
                               26

                               27

                               28
                                                                             -1-
                                                                                            DEFTS’ REPLY ISO OF MTD COMPLAINT
                                                                                                            Case No. 19-cv-3425 JST
                                         Case 3:19-cv-03425-JST Document 38 Filed 08/07/19 Page 2 of 9



                                1   I.      INTRODUCTION
                                2           Plaintiff Niantic, Inc. filed this action before it understood the facts. Niantic’s Complaint
                                3   asserts six claims against Global++, which does not exist. After defendants Ryan Hunt and Alen
                                4   Hundur explained in their initial Memorandum that Global++ does not exist, Niantic responded
                                5   by regurgitating the Complaint’s conclusory allegation that Global++ is an unincorporated
                                6   association under California or federal law. That allegation is not entitled to any assumption of
                                7   truth, and Niantic’s claims against Global++ must be dismissed.
                                8           Niantic’s claims against Mr. Hunt and Mr. Hundur fail for a similar reason. Niantic only
                                9   alleges a total of five facts as to them individually, which, even if proven at trial would not
                               10   establish a basis for liability. All the other allegations in Niantic’s Complaint are attributable
                               11   only to the undifferentiated term “defendants.” And, to be sure, it is not clear from the
                               12   Complaint whether Niantic is alleging that all “defendants” performed these acts or just some of
                               13   them. Failing to assert what role Mr. Hunt or Mr. Hundur are accused of playing in the harm
                               14   Niantic alleges makes it impossible for Mr. Hunt or Mr. Hundur to respond to Niantic’s claims.
                               15   For that reason, and, to comply with federal pleading standards, Niantic must make specific
1661 Page Mill Road, Suite A




                               16   allegations against each defendant and not lump them all together under the vague label
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   “unincorporated association,” particularly when that label is being asserted without any facts in
                               18   support. Without any such allegations, Niantic’s claims must be dismissed
                               19   II.     ARGUMENT
                               20           Niantic’s Complaint contains no facts supporting Niantic’s assertion that Global++ is an
                               21   unincorporated association. There is a good reason for that: Global++ does not exist as a
                               22   separate legal entity. Niantic therefore cannot obtain any judgment against it. Niantic’s claims
                               23   against Mr. Hunt and Mr. Hundur likewise fail because Niantic does not identify any conduct for
                               24   which they are individually responsible. Niantic’s Complaint does not meet Rule 8’s pleading
                               25   standard, and this Court should dismiss it.
                               26   //
                               27   //
                               28   //
                                                                                     -1-
                                                                                               DEFTS’ REPLY ISO OF MTD COMPLAINT
                                                                                                               Case No. 19-cv-3425 JST
                                      Case 3:19-cv-03425-JST Document 38 Filed 08/07/19 Page 3 of 9



                                1          A.      Niantic failed to plead facts necessary to show that Global++ is an
                                                   unincorporated association under California law.
                                2

                                3          In order to satisfy Rule 8(a)’s requirements, a complaint must contain enough “factual

                                4   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                5   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers labels

                                6   and conclusions . . . will not do.” Id. (internal quotation marks omitted). Nor will a complaint

                                7   with “naked assertions devoid of further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662,

                                8   678 (2009).

                                9          In analyzing a motion to dismiss, courts generally assume a complaint’s well-pleaded

                               10   allegations are true, but a court “may not assume the truth of allegations in a pleading which are

                               11   contradicted by affidavit.” Data Disc., Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1284 (9th

                               12   Cir. 1977) (emphasis added). When a defendant submits a declaration in support of a motion to

                               13   dismiss that refutes a complaint’s allegations and the plaintiff “offer[s] no evidence contradicting

                               14   any of the [defendant’s] representations,” the complaint must be dismissed. Carter v. Reese, No.

                               15   C 12-5537 MMC, 2013 WL 1149812, at *3 (N.D. Cal. Mar. 19, 2013); see also MGA
1661 Page Mill Road, Suite A




                               16   Entertainment, Inc. v. Innovation First, Inc., 525 Fed. App’x 576, 577-78 (9th Cir. 2013) (a
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   defendant’s declaration “sufficiently rebuts” conclusory allegations to require dismissal).

                               18          In this case, Niantic asserts in its Complaint that Global++ is an “unincorporated

                               19   association” that is capable of being sued. ECF No. 1 ¶ 18. But as defendants pointed out in

                               20   their opening Memorandum, Niantic failed to support this bare assertion with any supporting

                               21   facts. See ECF No. 26 pp. 2-5. Niantic alleged only that Global++ is an association of hackers

                               22   that creates and distributes unauthorized derivative versions of Niantic’s mobile apps . . . .” ECF

                               23   No. 1 at ¶ 3. It also alleged that Defendant Ryan Hunt is Global++’s “principal and leader” and

                               24   Defendant Alen Hundur is a Global++ member. Id. at ¶¶ 19-20. Niantic pleads no additional

                               25   allegations to support its assertion that Global++ is a legally cognizable entity.

                               26          Defendants have specifically refuted that assertion. Ryan Hunt, who Niantic alleges is

                               27   Global++’s “principal and leader,” stated that “Global++ is not, and never has been, a

                               28   corporation, a limited liability company, a partnership, or any other kind of legal entity.” ECF
                                                                                     -2-
                                                                                               DEFTS’ REPLY ISO OF MTD COMPLAINT
                                                                                                               Case No. 19-cv-3425 JST
                                        Case 3:19-cv-03425-JST Document 38 Filed 08/07/19 Page 4 of 9



                                1   No. 26-1 ¶ 3.1 Mr. Hunt has “never incorporated Global++ or attempted to organize or create a
                                2   legal entity of that name by any sort . . . .” Id. at ¶ 4. On Mr. Hunt’s information and belief, “no
                                3   such entity exists or has ever existed.” Id. at ¶ 5. In response, Niantic “offered no evidence
                                4   contradicting any of [these] representations.” Carter, 2013 WL 1149812, at *4. Instead, it
                                5   merely repeated the few conclusory allegations that the Complaint already contained. This Court
                                6   therefore “may not assume the truth” of those allegations. See Data Disc., 557 F.2d at 1284.
                                7          Niantic’s failure to provide any basis for assuming that Global++ exists is particularly
                                8   egregious because, as defendants explained in their opening Memorandum, Global++’s
                                9   nonexistence “is a jurisdictional issue.” ECF No. 26 at 4. “Where a suit is brought against an
                               10   entity which is legally nonexistent, the proceeding is void ab initio and its invalidity can be
                               11   called to the attention of the court at any stage of the proceeding.” Oliver v. Swiss Club Tell, 222
                               12   Cal.App.2d 528, 538 (1963) (collecting cases). “The common sense rationale of this rule is that
                               13   courts sit to settle disputes between existing parties and when the defendant is not a legal person
                               14   no lawful judgment can be rendered against such a nonentity.” Id.
                               15          Where, as here, a defendant moves to dismiss a complaint on a jurisdictional issue, a
1661 Page Mill Road, Suite A




                               16   plaintiff cannot “simply rest on the bare allegations of its complaint”; instead, it is “obligated to
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   come forward with facts, by affidavit or otherwise, supporting personal jurisdiction.” Amba
                               18   Marketing Sys., Inc. v. Jobar Intern., Inc., 551 F.2d 784, 787 (9th Cir. 1977). In responding to
                               19   defendant’s motion, however, Niantic failed to submit any additional facts or documentation that
                               20   Global++ is a legally-cognizable entity. Its claims thus fail.
                               21
                               22

                               23
                                    1 As defendants explain below and in their initial Memorandum, whether or not Global++ can be
                               24   sued is a jurisdictional question. See Oliver v. Swiss Club Tell, 222 Cal.App.2d 528, 538 (1963).
                               25   Motions challenging a court’s personal jurisdiction are properly considered Rule 12(b)(2), even
                                    if they are styled under Rule 12(b)(6). 5A Charles A. Wright & Arthur R. Miller, Fed. Prac. &
                               26   Proc. § 1351 (2000)). In arguing such motions, it is well established that “[t]he parties may
                                    submit, and the court may consider, declarations and other evidence outside the pleadings in
                               27   determining whether it has personal jurisdiction.” Kellman v. Whole Foods Market, Inc., 313 F.
                                    Supp. 3d 1031, 1042 (N.D. Cal. 2018) (citing Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir.
                               28
                                    2001)).
                                                                                      -3-
                                                                                                DEFTS’ REPLY ISO OF MTD COMPLAINT
                                                                                                                Case No. 19-cv-3425 JST
                                        Case 3:19-cv-03425-JST Document 38 Filed 08/07/19 Page 5 of 9



                                1            Niantic correctly identifies the “criteria applied to determine whether an entity is an
                                2   unincorporated association” under California law.2 Barr v. United Methodist Church, 90
                                3   Cal.App.3d 259, 265-66 (1979) (quoted in ECF No. 33 p. 5). But Niantic fails to show that it
                                4   pled facts sufficient for this Court to apply those criteria in this case.
                                5            In Barr, the plaintiffs were nearly 2000 “present and former residents” of retirement
                                6   homes operated by the United Methodist Church. Id. at 262. They served Church
                                7   representatives with process, and those representatives moved to quash service. Id. at 263. The
                                8   trial court granted the motion to quash, and the plaintiffs appealed. Id.
                                9            On appeal, the Church argued it was not a legally-cognizable entity and therefore could
                               10   not be sued. Id. at 267. In analyzing the Church’s argument, the court of appeals drew on many
                               11   important facts that the parties had submitted to the court. The court admitted that the Church
                               12   “may be unique in that it has no single chief operating officer, but the clearly defined operating
                               13   and conceptual levels of responsibility . . . cannot be ignored.” Id. at 268. The Church
                               14   controlled which local congregations could purchase real estate, provided auditing and financial
                               15   services to “some of the general level agencies within United Methodism,” established sub-
1661 Page Mill Road, Suite A




                               16   organizational groups with financial and legal responsibilities to other sub-groups and the
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   organization as a whole, contracted for insurance, and generally operated as “a highly organized
                               18   religious body working through specific agencies to establish laudable goals.” Id. at 269-70. In
                               19   this way, the Church operated much like the “labor unions . . . political parties . . . social clubs,
                               20   religious organizations, environmental societies, athletic organizations, condominium owners,
                               21   lodges, stock exchanges and veterans [groups]” that California law recognizes as unincorporated
                               22   associations. Id. at 266-67.
                               23            Here, the Court can consider no such facts because Niantic pleaded no such facts.
                               24   Global++ is not a legal entity of any kind. See ECF No. 26-1 at ¶ 3. Niantic has not pleaded that
                               25   Global++ has any organization, structure, or levels of responsibility. Cf. Barr, 90 Cal.App.3d at
                               26   268. It has not pleaded that it has any legal authority, such as to accept liability or enter into
                               27

                               28   2   Under Fed. R. Civ. P. 17(b), a forum state’s law controls a party’s capacity to be sued.
                                                                                       -4-
                                                                                                 DEFTS’ REPLY ISO OF MTD COMPLAINT
                                                                                                                 Case No. 19-cv-3425 JST
                                      Case 3:19-cv-03425-JST Document 38 Filed 08/07/19 Page 6 of 9



                                1   contracts. Cf. id. at 269-70. And it has not pleaded that Global++ shares any attributes of labor
                                2   unions, political parties, or religious organizations. Cf. id. at 266-67. In short, Niantic has not
                                3   pleaded any facts that would allow Global++ to be treated as an unincorporated association
                                4   under California law. Its claims fail accordingly.
                                5          B.      Niantic’s claims also fail under federal law.
                                6          As Niantic asserts, Rule 17(b) does provide an exception to the general rule applying
                                7   state law to determine capacity for suit. That exception applies when an “unincorporated
                                8   association with no such capacity under that state’s law [is sued] to enforce a substantive right
                                9   existing under the United States Constitution or laws.” Fed. R. Civ. P. 17(b)(3)(A). Niantic
                               10   argues that, under federal law, an unincorporated association can be sued if it “is a voluntary
                               11   group of persons, without a charter, formed by mutual consent for the purpose of promoting a
                               12   common objective.” Southern Cal. Darts Ass’n v. Zaffina, 762 F.3d 921, 927 (9th Cir. 2014)
                               13   (quoted in ECF No. 33 at 9). Yet, once again, Niantic did not plead any facts to meet this
                               14   minimum standard.
                               15          In Southern California Darts, the Southern California Darts Association was organized as
1661 Page Mill Road, Suite A




                               16   a corporation under California law “[f]or forty years or more.” Id. at 924. In 1977, the
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   association’s corporate powers were suspended because it failed to pay state franchise taxes. Id.
                               18   at 926. But before and after its powers were suspended, the association “used the following
                               19   marks: its full name . . . the acronym SCDA, the nickname SoCal Darts, and a logo . . . .” Id.
                               20          Eventually, an association member “feuded” with the association and left it. Id. at 924.
                               21   He then “registered with the State of California a corporation named Southern California Darts
                               22   Association, Inc.” and appropriated the association’s logos and nicknames. Id. at 924. The
                               23   association sued under the Lanham Act and sought a preliminary injunction. The district court
                               24   entered the preliminary injunction, and later entered summary judgment in the association’s
                               25   favor. Id.
                               26          In appealing the district court’s summary judgment order, the defendant argued that the
                               27   association could not sue him because it was a “delinquent corporation.” Id. at 925. The Ninth
                               28   Circuit reviewed the extensive factual record developed during preliminary injunction briefing,
                                                                                     -5-
                                                                                               DEFTS’ REPLY ISO OF MTD COMPLAINT
                                                                                                               Case No. 19-cv-3425 JST
                                      Case 3:19-cv-03425-JST Document 38 Filed 08/07/19 Page 7 of 9



                                1   discovery, and summary judgment briefing was a sufficient basis for the district court’s
                                2   conclusion that the association could sue in federal court. Id. at 927. In support, the Ninth
                                3   Circuit relied on Comm. for Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814 (9th Cir. 1996), and
                                4   Sierra Ass’n for Env’t v. FERC, 744 F.2d 661 (9th Cir. 1984), both of which involved
                                5   “corporations whose powers had been suspended . . . .” Id. By obtaining and maintaining status
                                6   as corporate entities, these associations had demonstrated a sufficient level of organization to be
                                7   treated as a party in a federal action. Id. at 927-28.
                                8          As explained above, Niantic has pleaded no such level of organization in this case as to
                                9   Global++. And contrary to Niantic’s representations in its Opposition, conclusory allegations it
                               10   has offered are directly refuted in Ryan Hunt’s declaration, and the allegations are thus not
                               11   entitled to any presumption of truth. See Data Disc., 557 F.2d at 1284. Niantic was “obligated
                               12   to come forward with facts, by affidavit or otherwise, supporting personal jurisdiction.” Amba,
                               13   551 F.2d 787. It failed to do so, instead merely repeating the Complaint’s deficient allegations.
                               14   Without having pleaded any facts from which this Court can infer that Global++ is a legally-
                               15   cognizable entity, Niantic’s claims against Global++ must be dismissed.
1661 Page Mill Road, Suite A




                               16          C.      Niantic’s allegations against Mr. Hunt and Mr. Hundur are impermissibly
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17                  vague.

                               18          Under Rule 8, a plaintiff must allege facts sufficient “to put a defendant on fair notice of
                               19   the nature of the claims that are asserted against it and the grounds upon which those claims
                               20   rest.” Biggins v. Wells Fargo & Co., 266 F.R.D. 399, 408 (N.D. Cal. 2009). In a case with
                               21   multiple defendants,
                               22                  when a pleading fails to allege what role each Defendant played in the
                                                   alleged harm, this makes it exceedingly difficult, if not impossible, for
                               23                  individual Defendants to respond to Plaintiff’s allegations. Accordingly, a
                               24                  complaint which lumps together multiple defendants in one broad
                                                   allegation fails to satisfy the notice requirement of Rule 8(a)(2). . . .
                               25                  [Instead,] a plaintiff must identify which action each Defendant took that
                                                   caused Plaintiffs’ harm, without resort to generalized allegations against
                               26                  Defendants as a whole. Put another way, a plaintiff’s allegations must
                                                   provide sufficient notice to all of the Defendants as to the nature of the
                               27
                                                   claims being asserted against them, including what conduct is at issue.
                               28
                                                                                      -6-
                                                                                              DEFTS’ REPLY ISO OF MTD COMPLAINT
                                                                                                              Case No. 19-cv-3425 JST
                                      Case 3:19-cv-03425-JST Document 38 Filed 08/07/19 Page 8 of 9



                                1   Adobe Sys. Inc. v. Blue Source Group, Inc., 125 F. Supp. 3d 945, 964 (N.D. Cal. 2015) (internal
                                2   quotation marks and citations omitted).
                                3          In defendants’ initial Memorandum, defendants pointed out that Niantic alleged only two
                                4   material facts as to Mr. Hunt and only three material facts as to Mr. Hundur, none of which
                                5   asserted that either engaged in any wrongful conduct. See ECF 26 at 1-2. In response, Niantic
                                6   cites its Complaint at ¶¶ 6, 10-13, 40-51, 63-65, 70-72, 81-83, 86-91, 94-95, 98, 101, and 106-
                                7   108. See ECF No. 33 at 10. Every single one of these paragraphs refers only to “defendants.”
                                8   None of them refer to Mr. Hunt or Mr. Hundur by name, and none contain any information by
                                9   which Mr. Hunt or Hundur could discern which of the defendants allegedly took the action
                               10   alleged.
                               11          These allegations “fail[] to satisfy the notice requirement of Rule 8(a)(2).” Adobe Sys.,
                               12   125 F. Supp. 3d at 964. They merely “lump together” all defendants, making “it exceedingly
                               13   difficult, if not impossible, for individual Defendants to respond to Plaintiff’s allegations.” Id.
                               14   This is particularly true where, as here, whether any of the defendants actually acted in concert is
                               15   vigorously disputed. See ECF No. 26-1 at ¶¶ 3-4. Niantic has failed to meet its obligation to
1661 Page Mill Road, Suite A




                               16   “provide sufficient notice to all of the Defendants as to the nature of the claims being asserted
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17   against them, including what conduct is at issue.” Id. Its claims therefore fail.
                               18   III.   CONCLUSION
                               19          Niantic failed to plead facts sufficient to support its conclusory allegation that Global++
                               20   is an unincorporated association. When defendants submitted a declaration showing that
                               21   Global++ is a nonentity incapable of being sued, Niantic again failed to offer any facts
                               22   supporting its position. Niantic’s claims against Global++ thus fail. Its claims against Mr. Hunt
                               23   and Mr. Hundur fail too, because Niantic asserts all its substantive allegations against
                               24   “defendants” generally, and Mr. Hunt and Mr. Hundur have no notice of the conduct they are
                               25   accused of committing. For these reasons, this Court should dismiss Niantic’s Complaint.
                               26

                               27

                               28
                                                                                     -7-
                                                                                               DEFTS’ REPLY ISO OF MTD COMPLAINT
                                                                                                               Case No. 19-cv-3425 JST
                                      Case 3:19-cv-03425-JST Document 38 Filed 08/07/19 Page 9 of 9



                                1   Dated: August 7, 2019                      Respectfully Submitted,
                                2                                              POLSINELLI LLP
                                3
                                4                                              /s/ Fabio E. Marino
                                                                       By:      Fabio E. Marino
                                5                                              Attorneys for Defendants
                                                                               RYAN HUNT AND ALEN HUNDUR
                                6
                                7

                                8

                                9

                               10
                               11

                               12

                               13

                               14
                               15
1661 Page Mill Road, Suite A




                               16
    Palo Alto, CA 94304
      (650) 461-7700
       Polsinelli LLP




                               17
                               18

                               19

                               20

                               21
                               22

                               23

                               24

                               25
                               26

                               27

                               28
                                                                         -8-
                                                                                    DEFTS’ REPLY ISO OF MTD COMPLAINT
                                                                                                    Case No. 19-cv-3425 JST
